                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               No. 5:17-CV-00199-FL

 Gregory S. McIntyre, as Administrator
 of the Estate of Sara Nicole Wetherell,

                         Plaintiff,
                                                                     Order
 v.

 George Murphy, et al.

                         Defendant.



       This matter comes before the court upon the Defendant C.R. England’s motion to excuse

its representative, Kelly Lowrey, from in-person attendance of the settlement conference scheduled

for Tuesday, July 23, 2019.

       For good cause shown, the motion (D.E. 48) is granted. Ms. Lowrey is excused from

attending the July 23, 2019 settlement conference but she shall remain available by telephone

during the conference.

        July
Dated:July
Date:      11,15, 2019
               2019.                                ________________________________
                                                    ROBERT T. NUMBERS, II
                                             ______________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
                                             Robert T. Numbers, II
                                             United States Magistrate Judge
